Exhibit 10.51

CONFIDENTIAL

October 28, 2008

Mr. Alex Shootman

Dear Alex:

This letter is to confirm the agreement between you and Vignette Corporation
(the “Company”) regarding your separation from the Company. Your full-time
employment with the Company will end on November 14, 2008 (the “Termination
Date”). All of the provisions of this letter (“Agreement”) are subject to, and
conditioned upon, your signing and returning to us a copy of the Letter
Agreement, and complying with its terms.

This Agreement may not be changed or altered, except by a written document
signed by you and the Company. This Agreement is entered into in the State of
Texas and the laws of the State of Texas will apply to any dispute concerning
it. If any clause of this Agreement should ever be determined to be
unenforceable, it is agreed that this will not affect the enforceability of any
other clause or the remainder of this Agreement. This Agreement constitutes the
entire understanding between you and the Company and supersedes all other
agreements or understandings, either verbal or written.

 

  1. For the period following the date of this Agreement and ending with the
Termination Date, your job duties will be transition activities as specifically
directed by our CEO, Mike Aviles, or our Board of Directors

 

  2. After your Termination Date, the Company will extend a mitigating severance
payment to you representing wages in lieu of notice, in the amount of twenty
(20) weeks of base pay. This severance payment will be made to you on a
bi-weekly basis (following Vignette’s current pay period schedule). If you are
rehired by Vignette or if you are hired by any other employer, at any time
during the severance payment period, your severance payments will cease as of
the effective date of such hire. A short term consulting arrangement or other
temporary work arrangement that has been approved by the Company will not result
in termination of your severance payments.

 

  3. With respect to your stock option and restricted stock grants, your vesting
will end on the Termination Date. After the Termination Date, you will have 90
days in which to exercise any options in which you are vested.

 

  4. Upon your Termination Date, but not contingent upon signing the Letter
Agreement, the Company will pay you all current accrued but unused vacation
time, less all applicable withholdings. You will also receive reimbursement for
any outstanding eligible business expenses incurred up to and including your
Termination Date.

 

Confidential    Page 1   



--------------------------------------------------------------------------------

  5. The Company agrees that the time frames set forth in the provisions of your
Offer Letter dated October 16, 2006, relating to potential repayment of the
signing bonus and relocation benefits provided by the Company will be met and no
repayment will be required as long as you remain with the Company in the role
defined herein through the Termination Date.

 

  6. Under the provisions of the group medical, dental, and vision insurance
plans, your employee benefits are in effect until the end of the month in which
your Termination Date occurs. However, if you elect to continue your health
insurance coverage under COBRA following the end of the month in which your
Termination Date occurs, then, in addition, the Company will pay the monthly
premium under COBRA for one month following the month of your termination (that
is, until December 31, 2008). You will be eligible for sixteen (16) months of
additional coverage pursuant to COBRA at your own expense after that date.

 

  7. With respect to your Employee Stock Purchase Plan (if applicable), all
amounts deducted from payroll for participation in the current purchase period
(July 31, 2008 – January 1, 2009) will be refunded to you upon your Termination
Date. This payment is not contingent upon your signing this Letter Agreement.
Upon your Termination Date, you will no longer be eligible to participate in
this plan.

 

  8. You agree that prior to the execution of this Letter Agreement you were not
entitled to receive any further monetary payments and benefits as specified
above from the Company, and that the only payments and benefits that you are
entitled to receive from the Company in the future, other than any bonus
payments earned under your bonus plans or reimbursement of business expenses are
those specified in this Letter.

 

  9. You and the Company will agree to a statement to be used in communication
of your departure from the Company. You agree to consistently use this statement
in your discussions with third parties and employees. You will not send any
written communication to the Company or make any calls to external customers or
third parties regarding your departure from Vignette, without the prior approval
of our CEO, Mike Aviles, or our General Counsel, Bryce Johnson.

 

  10. In exchange for the Company providing you with the above-referenced
severance and other good and valuable consideration set forth herein, you hereby
waive all claims against the Company, and release and discharge the Company from
liability for any claims and damages that you may have against it as of the date
of this Agreement, whether known or unknown including, but not limited to, any
claims arising out of your employment relationship with the Company and any of
the Company’s subsidiaries, or violations of any federal, state or local fair
employment practices law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act and the Americans With
Disabilities Act. You also agree not to initiate any civil actions to assert
such claims. You understand that the consideration provided to you under the
terms of this Agreement does not constitute an admission by the Company that it
has violated any such law or legal obligation.

 

  11. The parties also represent that they are not aware of any claim by either
of them other than the claims that are released by this Agreement. The Company
also represents that as of the date of this letter, it is not aware of any other
claim which it may have against you.

 

Confidential    Page 2   



--------------------------------------------------------------------------------

  12. You agree that you will not disclose or cause to be disclosed in any way,
any confidential information or documents relating to your employment with the
Company, the operations of the Company, the terms of this Agreement, other than
general acknowledgement of the restrictive covenants set forth in Sections below
as may be required to comply with such covenants or if specifically requested by
prospective employers, or for the purpose of enforcing this Agreement should
that ever be necessary. Confidential information includes but is not limited to
all unannounced business plans, customer lists, pricing, strategic plans, and
personnel information including salary, and performance ratings.

 

  13. You agree that prior to the Termination Date, you will return all Company
property in your possession, other than your cell phone which you may keep at
your own expense. You also understand and agree that all files, papers,
memoranda, letters, handbooks and manuals, facsimiles and other communications
that were written, authorized, signed, received or transmitted during your
employment, whether electronic or otherwise, are and remain the property of the
Company and, as such, are not to be removed from the Company’s offices.

 

  14. To the extent consistent with applicable law, you also agree not to
initiate any administrative or other legal action against the Company or against
any current or former officers, directors, or employees, to assert such claims
and, further, to the extent any such action has or may be brought by you or on
your behalf by any third party, you agree to waive your right to any form of
recovery in such action, including monetary damages or any other form of relief,
including attorneys’ fees and costs.

 

  15. At all times and in the future, you will remain bound by the Company’s
Proprietary Information and Inventions Agreement signed by you upon your
employment with Vignette.

 

  16. Both parties (you and the Company) agree that they will not disclose to
others the facts or terms of this Letter, except that both parties may disclose
such information to their attorneys or accountants in order for such individuals
to render services or as required based on your status as a Section 16 officer
of the Company. You further agree not to make any disparaging remark about the
Company, its Officers, Directors or management.

 

  17. During the eighteen (18) month period following your Termination Date, you
agree that you will neither directly nor indirectly solicit for employment, nor
hire, or cause others to solicit for employment or hire, any salaried employee
of the Company who is presently or hereafter employed by the Company, or any
other employee of the Company who had access to confidential or proprietary
information or trade secrets of the Company within a prior 6 month period
(“Vignette Employee”). For clarity, any discussion with any Vignette Employee by
you or by others at your initiation or with your guidance, in which potential
employment is in anyway discussed will be considered solicitation whether such
discussions are initiated by you , by others with your guidance or by the
Vignette Employee. Discussions concerning employee references to companies with
which you have no affiliation of any kind are not covered by this prohibition.

 

Confidential    Page 3   



--------------------------------------------------------------------------------

For a period of 12 months from the Termination Date you agree not to provide
services or to participate in any way in the ownership of or as an employee,
agent, independent contractor, general partner, officer or director of any
company which competes with the products and services provided by the Company.
Provided however, you may engage with such a business if you receive the prior,
written approval of the Company’s CEO or General Counsel. Such approval may not
be reasonably withheld and must consider the actual competitive activity of the
potential employer and the actual probability of harm to the Company if such
approval is granted. Provided further, you shall not be prohibited from any
activity to the extent the Company no longer engages in a business that is
competitive with such activity. You further agree, during the twelve (12) month
period following your Termination Date, not to solicit any clients of the
Company for any business opportunity that is competitive with the products and
services of the company. You agree that in the event of any breach of the
provisions of this Agreement the Company may immediately discontinue any
remaining severance payments, demand repayment of the severance benefits
provided herein and seek additional damages for such breach. If the officers of
the Company fail to communicate consistent with the agreed communication plan
regarding the reasons for your departure, then you agree to immediately inform
Bryce Johnson or Mike Aviles of the details. The Company agrees to take
reasonable and immediate action to correct such information.

 

  18. You agree that except as expressly provided in this Letter, this Letter
renders null and void any and all prior arrangements, either written or oral,
between you and the Company, with the exception of the Company’s Proprietary
Information and Inventions Agreement referred to above and the terms of any
benefit plan, Corporate Credit Card Account (including severance payment
deductions for monies owed Vignette for payment of Guaranty Card Accounts on the
employee’s behalf, except where prohibited by State Law), Sales Compensation
Policy, stock plan, or stock agreement.

 

  19. Each severance payment under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Any amount paid under this Agreement that satisfies the
requirements of the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations shall not constitute deferred
compensation for purposes of Section 409A of the Code. In addition, any
severance payment under this Agreement that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit (as defined below) shall not constitute deferred compensation
for purposes of Section 409A of the Code. For purposes of this Agreement,
“Section 409A Limit” means the lesser of two (2) times: (i) your annualized
compensation based upon the annual rate of pay paid to you during the Company’s
taxable year preceding the Company’s taxable year of your termination of
employment as determined under Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1)
(which is equal to approximately $550,000.00); or (ii) the maximum amount that
may be taken into account under a qualified plan pursuant to Section 401(a)(17)
of the Code for the year in which your employment is terminated (which for 2008
is $460,000). The foregoing provisions are intended to comply with the
requirements of Section 409A of the Code so that none of the severance payments
and benefits to be provided hereunder will be subject to either the six
(6) month delay for payments based upon termination of employment or the
additional tax imposed under Section 409A of the Code, and any ambiguities
herein will be interpreted to so comply.

 

Confidential    Page 4   



--------------------------------------------------------------------------------

Please indicate your agreement with the above terms by signing below. As noted
above, your eligibility for the benefits offered under this Agreement (except
where otherwise stated) is subject to, and conditioned upon, your executing a
copy of this Agreement and returning it along with all Company equipment (in
good condition) to Vignette. You may wish to consult an attorney as part of your
consideration of this severance agreement and the Agreement shall be effective
seven days after you sign it.

 

Sincerely,

/s/ Bryce Johnson

Bryce Johnson SVP and General Counsel Vignette Corporation

 

Confidential    Page 5   



--------------------------------------------------------------------------------

My signature below signifies my agreement with the above terms. I understand and
acknowledge that notwithstanding any other provision of this or any other
Agreement, my employment with the Company constitutes “at-will” employment. I
acknowledge that this employment relationship may be terminated, at any time,
with or without good cause or for any or no cause, at the option either of the
Company or myself, with or without notice. Furthermore, I acknowledge that I
have read and understand the foregoing Letter Agreement and that I sign this
release of all claims voluntarily, with full appreciation that I am forever
foreclosed from pursuing any of the rights I have waived. I acknowledge that I
have been given forty-five (45) days to review the document before signing. I
also acknowledge that I can take an additional seven (7) days after signing it
to revoke my agreement, by notifying the Company in writing within that seven
(7) day period, addressed to VP – Worldwide Human Resources’ attention.

I acknowledge that I have read and understand the foregoing Letter Agreement and
that I sign this release of all claims voluntarily, with full appreciation that
I am forever foreclosed from pursuing any of the rights I have waived. I will
return the signed Agreement to Gayle Wiley (VP - Worldwide Human Resources)
within forty-five (45) days of receipt.

 

/s/ Alex Shootman

   

October 30, 2008

Alex Shootman     Date

Please return signed agreement to the following address:

Gayle Wiley

VP – Worldwide Human Resources

Vignette Corporation

1301 S. MoPac Expy, Suite 100

Austin, Texas 78746

 

Confidential    Page 6   